Citation Nr: 0310910	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-03 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a recurrent 
left inguinal hernia, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for a left 
varicocelectomy, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant had active duty from November 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

After careful consideration of the record in light of the 
applicable law, the Board finds that it must remand this 
matter.


REMAND

Recently-enacted legislation has expanded the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act of 
2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  Further, recent decisions by the U.S. Court of 
Appeals for Veterans Claims have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that 
when the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  

In February 2003, the Board undertook additional development 
with respect to the issues listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  The development actions requested by the Board have 
in part been completed and have resulted in the acquisition 
of additional medical records and an updated VA medical 
examination.  

The requested development was not completed in full.  First, 
while the Board requested that VA medical records dating from 
October 1999 be obtained, it appears that only records 
beginning in October 2000 were requested and associated with 
the claims folder.

Additionally, although a medical examination was conducted in 
March 2003 in accordance with the Board's directives, the 
examiner specifically noted that he did not have for review 
the appellant's VA claims folder despite the fact that the 
Board requested that the folder be made available to the 
examiner for review in connection with the examination.  See 
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) [Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder].  

Further, to the extent that the examination was completed, it 
indicates that the appellant may have nerve damage causing 
pain in the groin area, as a result of the service-connected 
disorder for which he presently seeks an increased rating.  
The record indicates in this regard that the appellant's 
essential contention supporting an increased rating is such 
pain.  Broadly construed, the evidence thus suggests that 
consideration should be undertaken to rate the appellant's 
disorder as involving neurological damage possibly to the 
ilio-inguinal nerve under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8530, 8630, or 8730.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition); Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (observing that the assignment of 
an alternative diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology, and that any change in a diagnostic code by a 
VA adjudicator must be specifically explained). 

Also relevant to this matter, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003) (DAV), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended rule codified at 38 C.F.R.  § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
and without having to obtain the appellant's waiver of the 
right to initial consideration of the evidence by the RO.  
The Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the appellant has not waived his right 
to have the additional evidence considered initially by the 
RO.  A remand of the case is therefore required to comply 
with DAV, as well as to ensure compliance with the Board's 
requested development.  

In order to give the appellant every consideration with 
respect to the present appeal, this case is REMANDED for the 
following:

1.	The RO should request treatment 
records of the appellant for the 
disabilities at issue from the VA 
Medical Center in Kansas City, 
Missouri (and any of its satellite 
clinics) beginning in October 1999 and 
not already of record, and associate 
these with the claims folder.  

2.	After receipt of any other records, 
the RO should return the claims folder 
to the examiner conducting the March 
2003 VA medical genitourinary 
examination, and ascertain if any 
opinions expressed in the March 2003 
examination report should be revised 
upon the examiner's review of the 
claims folder.  The examiner must 
acknowledge receipt and review of the 
claims folder in any addendum issued.  
That examiner should also be requested 
to indicate which nerve (or nerves) is 
involved in the nerve entrapment he 
referred to in his initial report.  He 
should indicate whether the ilio-
inguinal nerve is involved.  He should 
indicate whether there is paralysis of 
the ilio-inguinal nerve or of another 
nerve that is related to a service-
connected disability, and if so, 
indicate the degree of the paralysis 
(i.e., mild or moderate, or severe to 
complete) shown.  

If the examiner is unable to respond 
to the above questions without 
examination of the appellant, he 
should so indicate, and the RO should 
ensure that the appellant is afforded 
another VA examination in which that 
examiner is requested to respond to 
the above questions.  The appellant's 
claims folder, and a copy of this 
remand, must be reviewed by that 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of 
this remand.  

3.	Thereafter, the RO should take such 
additional development action as it 
deems proper with respect to the 
claim, including if appropriate the 
conduct of any appropriate and 
additional VA medical examinations.  
Following such development, the RO 
should review and readjudicate the 
claims, with due consideration given 
to 38 C.F.R. § 4.124a, Diagnostic 
Codes 8530, 8630, or 8730.  If in 
order, the RO should determine whether 
service connection and a separate 
rating are in order for any nerve 
damage related to either of the 
service-connected disabilities at 
issue.  The appellant should be 
provided with appropriate information 
as to the proper procedure for 
appealing any adverse decision of the 
RO.  If any such action does not 
resolve the claims, the RO shall issue 
the appellant a Supplemental Statement 
of the Case on the issues in appellate 
status.  Thereafter, the case should 
be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



